Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-12, 17-18, 20, 24-33, 35 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Kim et al. (US20090145177). Kim et al. fails to teach/disclose all of the limitations of independent claims 1 and 35, including the following limitations of claim 1: “a drawer cover that defines an upper surface of the drawer and that has a cover through hole configured to receive laundry”, as well as the following limitations of claim 35: “drawer cover further defines a fitting hole, wherein the detergent supply unit is inserted into the fitting hole and coupled to the drawer cover”. Further no other prior art was located that suggested the claimed invention in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TINSAE B AYALEW/EXAMINER, Art Unit 1711